         Case 2:15-cv-00180-PLD Document 133 Filed 09/25/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CHRISTOPHER MIELO and SARAH HEINZL,
 individually and on behalf of all others             Case No. 2: 15-cv-00180
 similarly situated,

                        Plaintiffs,
                                                      U.S . Magistrate Judge Patricia L. Dodge
        V.



 STEAK 'N SHAKE OPERATIO NS, INC. ,                   Filed Electronically

                        Defendant.


                 STIPULATION OF DISMISSAL OF PLAINTIFF HEINZL

       Plaintiff Sarah Heinz! ("Heinz!") and Defendant Steak 'N Shake Operations, Inc.

("Defendant") stipulate and jointly request the dismissal with prejudice of all claims made by Sarah

Heinzl from the above-captioned matter under Federal Rule of Civil Procedure 41(a)(l)(A)(ii),

Plaintiff Heinzl and Defendant shall each bear their own costs and attorneys' fees.

                                                    Respectfully submitted,


Isl Ben;amin J. Sweet                                Isl David H Raizman
Benjamin J. Sweet                                    David H. Raizman, Esq. (CA ID No.
PA ID No. 87338                                      129407)
The Sweet Law Firm                                   Maria Greco Danaher (PA ID No. 4 7036)
186 Mohawk Drive                                     Patrick J. Fazzini (PA ID No. 306664)
Pittsburgh, PA 15228
Telephone: 412.742-0631                              Ogletree, Deakins, Nash, Smoak &
Email: ben@sweetlawpc.com                            Stewart, P.C.
                                                     One PPG Place, Suite 1900
Jonathan D. Miller                                   Pittsburgh, Pennsylvania 15222
CA ID No. 220848                                     (412) 394-3390
Nye, Stirling, Hale & Miller, LLP                    maria.danaher@o gletreedeakins. com
33 West Mission Street, Suite 201                    david .raizman@ogletreedeakins.com
Santa Barbara, CA 93101                              patrick. fazzin i@ogletreedeakins.com
805-963-2345
Email: jonathan@nshrnlaw.com                          Attorneys for Defendant

Attorneys for Plaintiff Heinz!
   Case 2:15-cv-00180-PLD Document 133 Filed 09/25/19 Page 2 of 2



                        ORDER OF COURT


It is so ordered.




                                   Patricia L. Dodge
                                   United States Magistrate Judge
